DETAILED ACTION
This action is pursuant to the claims filed on February 4, 2021. Currently claims 11, 13-17, 20-28, 30, 32, and 34-35 are pending with claims 11, 26, 30, 32, and 34 currently amended, claims 12, 18-19, 29, 31, and 33 canceled, and claim 35 newly added. Below follows a complete final action on the merits of claims 11, 13-17, 20-28, 30, 32, and 34-35. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s amendments and cancelation of claims 31 and 33 overcome the previous 35 U.S.C. 112(a) and 112(b) rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 14-17, 22-26, 30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Willyard (US PGPUB: 2011/0295245) in view of Edwards et al (US Patent No.: 6,440,128), further in view of Moberg et al (US PGPUB: 2004/0085215). 
Regarding independent claim 11, Willyard discloses an ablation system (200), comprising: 
an ablation probe (202) defining a fluid path for circulation of a fluid therethrough ([0034]) and having tubing in fluid communication with the fluid path (conduits 208a and 208b provide fluid to the ablation device; [0034]); 
a generator (206) configured to supply energy to the ablation probe for treating tissue ([0034]); 
a pump (34) configured to operably couple to the tubing (Figure 1 displays fluid conduits connected to the device and the pump) and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe ([0025]; [0034]); 
a sensor (piezoelectric transducer 212); and 
a computing device (controller 216) configured to: 
determine at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump ([0035] and [0031] – [0032] refer to the sensor measuring a fluid pressure through the device to ensure adequate circulation). 
While Willyard discloses a sensor (212) configured to sense fluid pressure to monitor the flow rate of fluid in antenna assembly ([0025]), Willyard does not explicitly disclose the sensor is configured to measure an electrical current drawn by the pump and the computing device determines at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump based on the measured electrical current.
However, Edwards discloses a pump interface (476, interpreted as current sensor) that can monitor (i.e. sense a signal) the delivery of electrical current to the pump 428 to assure that pump is operating to achieve a desired flow rate during use (Col. 35, Lines 63-67 to Col 36, Line 1). Edwards also discloses the use of a Halls effect monitor or optical encoder to monitor the electrical current to the pump 428 (Col. 36, Lines 2-3). A controller (52, interpreted as 
Further, while the combination discloses monitoring the pump current to achieve a desired flow rate and monitoring the pump pressure, the combination does not explicitly disclose calculate a normal electrical current operating range for the pump based on performance data for the tubing operably coupled to the pump and performance data for the particular fluid pumped through the fluid path by the pump; determine that an occlusion along the fluid path exists when the measured electrical current is above the calculated normal electrical current operating range for the pump; determine that a leakage along the fluid path exists when the measured electrical current is below the calculated normal electrical current operating range for the pump; and display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.
However, in the analogous field of fluid delivery Moberg discloses an infusion pump for delivery of a fluid ([0071]). During a calibration phase, a current threshold is calculated based on the specific physical characteristics of the pump in order to ensure the software algorithm functions properly ([0174] discusses the calibration of the pump by taking the average current during calibration in order to establish the current threshold, interpreted as the normal operating 
Further, during delivery of the fluid, an occlusion detector (interpreted as sensor) measures the pressure indirectly by monitoring a motor parameter, including the current of the pump motor ([0116]). Moberg discloses that it is known in the art that current supplied is directly proportional to the torque developed by the motor and thus if pressure increases in the fluid reservoir, the motor current will also increase ([0116]). Thus, if an occlusion is present, the pressure will increase, causing an increase of the pump current to exceed the predetermined current threshold ([0116], [0126]). When this happens, delivery of the fluid ceases and an audible or display alarm is triggered ([0116], [0126]). As Moberg discloses that it is known in the art that that the current supply is directly proportional to the torque of the motor and that an increase in pressure increases a current supply, the opposite condition would necessarily also exist (i.e. a leak would decrease the pressure and ultimately decrease the current of the pump below a threshold). Moberg discloses that the system is capable of providing feedback based on the current measurement for conditions other than an occlusion ([0125]), where this feedback could be performance or functionality ([0125], interpreted as capable of indicating a leak) and display an indication to the user ([0126]). Therefore, it would have been obvious to one of 
Regarding dependent claim 14, in view of the combination of claim 11, Willyard discloses the computing device (216) is further configured to inhibit the supply of energy from the generator to the ablation probe if the measured electrical signal is outside the predetermined range ([0037]) and Moberg discloses adjusting treatment based on the calculated normal electrical current operating range for the pump ([0116], [0126]).
The combination does not specifically disclose the electrical signal is an electrical current signal.
However, Edwards discloses monitoring an electrical current to control the fluid pump (Col. 35, Lines 63-67 to Col 36, Line 1). The controller of Edwards uses measured flow rate information (from measured electrical current) and temperature measurements to control the deliverance of RF energy and coolant to the target tissue (Col. 36, Lines 31-43, the controller controls the power delivery and fluid flow and therefore the controller of Edwards can necessarily inhibit fluid flow based on a measured signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Willyard to incorporate the control over the electrosurgical power of Edwards because this 
Regarding claim 15, in view of the combination of claim 11, Moberg further discloses wherein the computing device is further configured to provide an alert if the measured electrical current is outside the calculated normal electrical current operating range for the pump ([0126]). 
Regarding claim 16, in view of the combination of claim 15, Moberg further discloses further comprising a display screen configured to display the alert ([0116] refers to a display alarm). 
Regarding dependent claim 17, in view of the combination of claim 16, Willyard is silent regarding wherein the display is further configured to display the measured electrical current. 
However, Edwards discloses a display screen (420) that displays various operational parameters and operating status (Col. 36, Line 48). While Edwards does not specifically disclose displaying the measured electrical current, the display of Edwards is capable of displaying a measured current value as it displays other measured values (e.g. measured temperature profile in Col. 40, Lines 42-44). Therefore, one of ordinary skill in the art would have been capable of applying this known “improvement” technique of displaying a measured value in the same manner as taught by Edwards and the results would have been predictable, namely, one skilled in the art would have recognized would have recognized that displaying a measured value would allow for real time adjustments to be made (Col. 36, Lines 47-49), thereby providing for a more accurate procedure (See MPEP 2143.I.C). 
Regarding dependent claim 22, in view of the combination of claim 11,Willyard further discloses a power source operably coupled to the pump and configured to deliver electrical current to the pump ([0025] refers to the pump as a peristaltic pump, implying a connection to a power source that delivers current to operate the pump). 
Regarding dependent claim 23, in view of the combination of claim 11, Willyard is silent regarding wherein the sensor is disposed between the power source and the pump. 
However, the combination discloses substantially all the limitations of the claim(s) except for the location of the sensor between the power source and the pump. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to dispose the sensor between the power source and pump since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding dependent claim 24, in view of the combination of claim 11, Willyard further discloses wherein the computing device (216) is separate from the pump (see figure 4 coolant supply 210, depicted as pump in figure 1, both separate from controller). 
Regarding dependent claim 25, in view of the combination of claim 11, Willyard further discloses wherein the computing device (216) is separate from the generator (206, see separate connection in figure 4). 
Regarding independent claim 26, Willyard discloses an ablation system (200), comprising: 
an ablation probe (202) defining a fluid path for circulation of fluid therethrough ([0034]) and having tubing in fluid communication with the fluid path (conduits 208a and 208b provide fluid to the ablation device; [0034]); 
a microwave generator (206) configured to supply microwave energy to the ablation probe for treating a tissue ([0034], microwave ablation system disclosed in abstract); 
a fluid pump (34) configured to operably coupled to the tubing (Figure 1 displays fluid conduits connected to the device and the pump) and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe ([0025]); 
a power supply configured to deliver an electrical current to the fluid pump ([0025] refers to the pump as a peristaltic pump, implying a connection to a power source that delivers current to operate the pump); 
a sensor (piezoelectric transducer 212); and 
a computing device configured to: 
determine a flow rate of the fluid pumped through the fluid path by the fluid pump ([0035] and [0031] – [0032] refer to the sensor measuring a fluid pressure through the device to ensure adequate circulation). 
While Willyard discloses a sensor (212) configured to sense fluid pressure to monitor the flow rate of fluid in antenna assembly ([0025]), Willyard does not explicitly disclose the sensor is a current sensor disposed between the power source and the pump and configured to measure an electrical current drawn by the pump and the computing device determines a flow rate or a pressure of the fluid pumped through the fluid path by the pump based on the measured electrical current drawn by the fluid pump from the power supply.
However, Edwards discloses a pump interface (476, interpreted as current sensor) that can monitor (i.e. sense a signal) the delivery of electrical current to the pump 428 to assure that pump is operating to achieve a desired flow rate during use (Col. 35, Lines 63-67 to Col 36, Line 
Further, while the combination discloses monitoring the pump current to achieve a desired flow rate monitory the pump pressure, the combination does not explicitly disclose determining that an occlusion along the fluid path exists when the measured electrical current is above a predetermined threshold; determine that a leakage along the fluid path exists when the measured electrical current is below the predetermined threshold; and display an indication of whether an occlusion along the fluid path exists and an indication of whether a leakage along the fluid path exists.
Further, while the combination discloses monitoring the pump current to achieve a desired flow rate and monitoring the pump pressure, the combination does not explicitly disclose calculate a normal electrical current operating range for the fluid pump based on performance data for the tubing operably coupled to the pump and performance data for the particular fluid pumped through the fluid path by the; determine that an occlusion along the fluid path exists when the measured electrical current is above the calculated normal electrical current operating range for the fluid pump; determine that a leakage along the fluid path exists when the measured electrical current is below the calculated normal electrical current operating range for the fluid pump; and display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.
However, in the analogous field of fluid delivery Moberg discloses an infusion pump for delivery of a fluid ([0071]). During a calibration phase, a current threshold is calculated based on the specific physical characteristics of the pump in order to ensure the software algorithm functions properly ([0174] discusses the calibration of the pump by taking the average current during calibration in order to establish the current threshold, interpreted as the normal operating current). During this calibration phase, the pump is operating and current values are measured at a sampling rate and then averaged to determine the current threshold ([0174]; note the measured currents during this phase are interpreted as “performance data” as the current measurements depend on the physical characteristics of the fluid within the tubing of the pump while the pump is performing (i.e. operating); [0174] discusses the calculated current thresholds differ based on the physical characteristic of the fluid (interpreted as based on the fluid pumped); note the fluid is pumped through tubing during the calibration phase and thus the calculation is necessarily based on the attached tubing). 
Further, during delivery of the fluid, an occlusion detector (interpreted as sensor) measures the pressure indirectly by monitoring a motor parameter, including the current of the pump motor ([0116]). Moberg discloses that it is known in the art that current supplied is directly proportional to the torque developed by the motor and thus if pressure increases in the fluid reservoir, the motor current will also increase ([0116]). Thus, if an occlusion is present, the pressure will increase, causing an increase of the pump current to exceed the predetermined current threshold ([0116], [0126]). When this happens, delivery of the fluid ceases and an 
Additionally, Willyard/Edwards/Moberg combination discloses substantially all the limitations of the claim(s) except for the location of the sensor between the power source and the pump. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to dispose the sensor between the power source and the pump since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding independent claim 34, Willyard discloses an ablation system (200), comprising: 
an ablation probe (202) defining a fluid path for circulation of a fluid therethrough ([0034]) and having tubing in fluid communication with the fluid path (conduits 208a and 208b provide fluid to the ablation device; [0034]);
a pump (34) configured to operably couple to the tubing (Figure 1 displays fluid conduits connected to the device and the pump) and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe ([0025]; [0034]);
a sensor (piezoelectric transducer 212); and
a computing device (controller 216) configured to: 
determine at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump ([0035] and [0031] – [0032] refer to the sensor measuring a fluid pressure through the device to ensure adequate circulation). 
While Willyard discloses a sensor (212) configured to sense fluid pressure to monitor the flow rate of fluid in antenna assembly ([0025]), Willyard does not explicitly disclose the sensor is configured to measure an electrical current drawn by the pump and the computing device determines at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump based on the measured electrical current.
However, Edwards discloses a pump interface (476, interpreted as current sensor) that can monitor (i.e. sense a signal) the delivery of electrical current to the pump 428 to assure that pump is operating to achieve a desired flow rate during use (Col. 35, Lines 63-67 to Col 36, Line 1). Edwards also discloses the use of a Halls effect monitor or optical encoder to monitor the electrical current to the pump 428 (Col. 36, Lines 2-3). A controller (52, interpreted as computing device) uses this obtained flow information from the above sensing/monitoring to control the operation of the pump 428 (Col. 36, Lines 8-13).Therefore, it would have been 
Further, while the combination discloses monitoring the pump current to achieve a desired flow rate and monitoring the pump pressure, the combination does not explicitly disclose determining that an occlusion along the fluid path exists when the measured electrical current is above a predetermined threshold; determine that a leakage along the fluid path exists when the measured electrical current is below the predetermined threshold; and display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.
Further, while the combination discloses monitoring the pump current to achieve a desired flow rate and monitoring the pump pressure, the combination does not explicitly disclose calculate a normal electrical current operating range for the pump based on performance data for the tubing operably coupled to the pump and performance data for the particular fluid pumped through the fluid path by the pump; determine that an occlusion along the fluid path exists when the measured electrical current is above the calculated normal electrical current operating range for the pump; determine that a leakage along the fluid path exists when the measured electrical current is below the calculated normal electrical current operating range for the pump; and display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.
However, in the analogous field of fluid delivery Moberg discloses an infusion pump for delivery of a fluid ([0071]). During a calibration phase, a current threshold is calculated based on the specific physical characteristics of the pump in order to ensure the software algorithm functions properly ([0174] discusses the calibration of the pump by taking the average current during calibration in order to establish the current threshold, interpreted as the normal operating current). During this calibration phase, the pump is operating and current values are measured at a sampling rate and then averaged to determine the current threshold ([0174]; note the measured currents during this phase are interpreted as “performance data” as the current measurements depend on the physical characteristics of the fluid within the tubing of the pump while the pump is performing (i.e. operating); [0174] discusses the calculated current thresholds differ based on the physical characteristic of the fluid (interpreted as based on the fluid pumped); note the fluid is pumped through tubing during the calibration phase and thus the calculation is necessarily based on the attached tubing). 
Further, during delivery of the fluid, an occlusion detector (interpreted as sensor) measures the pressure indirectly by monitoring a motor parameter, including the current of the pump motor ([0116]). Moberg discloses that it is known in the art that current supplied is directly proportional to the torque developed by the motor and thus if pressure increases in the fluid reservoir, the motor current will also increase ([0116]). Thus, if an occlusion is present, the pressure will increase, causing an increase of the pump current to exceed the predetermined current threshold ([0116], [0126]). When this happens, delivery of the fluid ceases and an audible or display alarm is triggered ([0116], [0126]). As Moberg discloses that it is known in the art that that the current supply is directly proportional to the torque of the motor and that an increase in pressure increases a current supply, the opposite condition would necessarily also 
Regarding dependent claims 30, 32, and 35 in view of the combination of claims 11, 26, and 34 Willyard does not explicitly disclose wherein the computing device is configured to calculate the normal electrical current operating range for the pump based on performance data for the tubing operably coupled to the pump, performance data for the particular fluid pumped through the fluid path by the pump, and performance data for the ablation probe. 
However, in the analogous field of fluid delivery Moberg discloses an infusion pump for delivery of a fluid ([0071]). During a calibration phase, a current threshold is calculated based on the specific physical characteristics of the pump in order to ensure the software algorithm functions properly ([0174] discusses the calibration of the pump by taking the average current during calibration in order to establish the current threshold, interpreted as the normal operating . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Willyard (US PGPUB: 2011/0295245) in view of Edwards et al (US Patent No.: 6,440,128) and Moberg et al (US PGPUB: 2004/0085215), further in view of Mantell et al (US PGPUB: 2017/0000959). 
Regarding dependent claim 13, in view of the combination of claim 11, while Willyard discloses the computing device (216) is further configured to control the pump ([0035] displays wherein the computing device is further configured to inhibit the pump from pumping fluid through the ablation probe if the measured electrical current is outside the predetermined calculated normal electrical current operating range for the pump. 
However, However, in the analogous field of fluid delivery, Mantell discloses a fluid circulation system comprising a pump (905; [0063]-[0064]). The system further comprises a controller (940) that senses and measures current of the motor during fluid infusion and compares it to a predetermined value of current in order to determine when a fault or safety issue occurs ([0063]-[0064]). Mantell discloses that a current measurement above or below the normal operating current indicates a fault or safety issue the controller (940) senses the change in current and initiates a shutdown of the pump ([0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the controller of Willyard/Edwards/Moberg to incorporate the sensing and inhibition of Mantell because determining a fault or safety issue and triggering a shutdown ([0045]) thereby increases safeness of the device and prevents damage to the system. 
Claims 20, 21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Willyard (US PGPUB: 2011/0295245) in view of Edwards et al (US Patent No.: 6,440,128), further in view of Moberg et al (US PGPUB: 2004/0085215), as applied to claim 11 above, further in view of Brennan et al (US PGPUB: 2014/0259641).   
Regarding dependent claim 20, in view of the combination of claim 11, the combination is silent regarding wherein the fluid path includes: an inflow path in fluid communication with a fluid supply conduit of the pump, the inflow path defined between a feedline of the ablation probe and an inner tube of the ablation probe coaxially disposed around the feedline; and an outflow path in fluid communication with a fluid return conduit of the pump, the outflow path defined between the inner tube and an outer cannula of the ablation probe.
However, Brannan discloses a microwave antenna (10) comprising a fluid path (indicated by arrows in figure 3B). As shown in figure 3B, the fluid path comprises an inflow path (37) in fluid communication with a fluid supply conduit of the pump ([0066] refers to the path as in communication with a first port 41, where [0063] refers to this port 41 in communication with the fluid supply), the inflow path (37) defined between a feedline (224 outer conductor of feedline 14) of the ablation probe and an inner tube (35) of the ablation probe coaxially disposed around the feedline (see figure 3B which displays inflow path 37 coaxially around feedline 14); and an outflow path (33) in fluid communication with a fluid return conduit of the pump ([0066] refers to the path as in communication with a second port 42, where [0063] refers to this port 42 in communication with the fluid supply), the outflow path (33) defined between the inner tube (35) and an outer cannula (30) of the ablation probe (see figure 3B which displays the outflow path between the inner tube and the outer tube). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Willyard to incorporate the fluid path of Brannan because this allows for a continuous flow of coolant during the microwave procedure in order to minimize the damage to otherwise healthy tissue ([0009]), increasing the precision of temperature control during energy delivery ([0009]). 
Regarding dependent claim 21, in view of the combination of claim 11, the combination is silent regarding wherein the ablation probe includes a balun coupled to the feedline and disposed within the inflow path. 
However, Brannan discloses a balun (90) coupled to the feedline (14) disposed within the inflow path (see figure 7A which displays balun in inflow path indicated by arrows). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Willyard to incorporate the balun of Brannan because the balun aids in energy localization and cooling the probe assembly ([0046]), enhancing the overall heating pattern of the antenna assembly, preventing damage to the antenna assembly, and preventing harm to the clinician or patient ([0046]).  
Regarding dependent claim 27, in view of the combination of claim 16, the combination is silent regarding wherein the fluid path includes: an inflow path in fluid communication with a fluid supply conduit of the pump, the inflow path defined between a feedline of the ablation probe and an inner tube of the ablation probe coaxially disposed around the feedline; and an outflow path in fluid communication with a fluid return conduit of the pump, the outflow path defined between the inner tube and an outer cannula of the ablation probe.
However, Brannan discloses a microwave antenna (10) comprising a fluid path (indicated by arrows in figure 3B). As shown in figure 3B, the fluid path comprises an inflow path (37) in fluid communication with a fluid supply conduit of the pump ([0066] refers to the path as in communication with a first port 41, where [0063] refers to this port 41 in communication with the fluid supply), the inflow path (37) defined between a feedline (224 outer conductor of feedline 14) of the ablation probe and an inner tube (35) of the ablation probe coaxially disposed around the feedline (see figure 3B which displays inflow path 37 coaxially around feedline 14); and an outflow path (33) in fluid communication with a fluid return conduit of the pump ([0066] refers to the path as in communication with a second port 42, where [0063] refers to this port 42 
Regarding dependent claim 28, in view of the combination of claim 17, the combination is silent regarding wherein the ablation probe includes a balun coupled to the feedline and disposed within the inflow path. 
However, Brannan discloses a balun (90) coupled to the feedline (14) disposed within the inflow path (see figure 7A which displays balun in inflow path indicated by arrows). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Willyard to incorporate the balun of Brannan because the balun aids in energy localization and cooling the probe assembly ([0046]), enhancing the overall heating pattern of the antenna assembly, preventing damage to the antenna assembly, and preventing harm to the clinician or patient ([0046]).  
Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered. It is noted that Applicant’s amendments to the claims necessitated a new grounds of rejection. 
However, for the sake of compact prosecution Examiner notes”
Regarding claim 1, Applicant argues “However, Applicant submits that Moberg fails to teach or reasonably suggest "calculat[ing] a normal electrical current operating range for the based on performance data for the tubing operably coupled to the pump and performance data for the particular fluid pumped through the fluid path by the pump," as recited in amended claim 11. (Emphasis added.) Rather, Moberg discloses "[t]he Current Threshold is a unique value initially assigned to each insulin pump based on pre-testing of the pump before the insulin pump is issued to a user." (Moberg, ¶ [0174], emphasis added.)” (Remarks, p. 9). 
This is not persuasive. As broadly claimed, performance data at most requires the current to be calculated based on data relating to the performance of the pump. As outlined above, Moberg discloses the current threshold is calculated when the pump is operating by sampling current measurements (i.e. data relating to pump performance) over a period of time when fluid is pumped through the reservoir ([0174]). While this may be calculated before the pump is issued to the user, the current threshold is still calculated when the pump is operating (i.e. performing). It is noted that Moberg discloses the current threshold will differ based on the physical characteristics of the fluid within the pump and thus the current threshold calculation will necessarily be based on the fluid and any attached tubing as the current threshold is determined when the pump is operating (i.e. when fluid is passing through the tubing). Examiner suggests amending the claims to further define what is meant by performance data. 
Examiner notes Applicant states similar amendments have been made to claims 11 and 26 (Remarks, p. 9), and thus the rejection and remarks regarding claims 11 and 26 are tenable for at least the reasons outlined above with regards to claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794